Title: From Abigail Smith Adams to John Quincy Adams, 15 February 1811
From: Adams, Abigail Smith
To: Adams, John Quincy



No 5My Dear Son
Quincy Febry 15, 1811

I have now received all the Letters you have written to me, except No 4. up to No 8. altho they have not come regularly they have found their way, first or last, and in good order. No 6 I received a few days since, together with one for your Brother, one from your wife to mrs T B A, one from Willliam to his Mother, and one for Mrs Hellen, which I had the melancholy office of transmitting to her Mother.
I have already written a vol’m Letters with which mr Erving our Minister to Denmark, is charged, your Father, Brother Sister Children and Aunt Cranch, have all written by him.
In one of mine I have communicated to you, the sudden death of Mrs Hellen, and Mrs Norten. the former died in Child bed, loosing both infant, and Mother. upon Christmass day she was out at Church, taken ill upon her return; it was found necessary, from her situation to force a delivery upon the 28th; she fainted under it, and never recoverd. upon new years day, she was burried. Mrs Norten was Seazd with a Lung fever, and died the third day, after sickening, and was burried the 28th day of Jan’ry by the Side of my dear venerated parents, followed and mourn’d by the whole parish, as well as a Newmerous Train of Relatives, and Friends. your own heart will easily enter into the poignant Grief, and distress of our Families, upon these events, and I feel most sensibly for my dear Louisa and Kitty, when the sorrowfull event of their dear sisters death shall be made known to them. I have had two Letters from Mrs Johnson since, who supports herself with great fortitude—She writes me that mr Hellen is in better health, and that she has great hopes of his restoration, if  does not prove too hard for him to support.
Mrs Pope got to Bed with a daughter a few days, after the death of Mrs Hellen. they call the Babe—Florida. Mother and Child both well. how is the bitter cup, sweetned by a mercifull providence that we may be enabled to support the calamities, which “flesh is heir too”—and how unsatisfactory would every connexion we can form in Life be, without the belief of that Religion, which teaches us to look beyond the Grave, with the hope of Shareing together, a happiness durable, and uninterupted.
your Aunt Cranch Supports this trouble, and her increased cares, with a firmness, which surprizes me, but shows from whence She draws her support. your uncle like a Christian, whilest he feels like a Father, I see his Age and venerable frame bowed down with the Stroke.
Tell my dear Mrs Adams that I do most tenderly Sympathize with her; and with Kitty: that I will write to them soon—
I am but just recovering from a very severe sickness, which has confined me a fortnight to my chamber, part of the time with a high fever: but I yesterday rode out, amidst snow banks 10 foot high—
we have not had so much snow, at one time since the year 1780, and what is very remarkable, the weather is so moderate that it does not freeze in the House. we have had a very moderate winter as yet
The weight of the snow upon the Roofs of houses makes it dangerous walking in the Streets of Boston. there was so much upon the New Market, that in its way down; it carried away three of the chimnies and crush’d to the ground the new shed erected for vegatables—if a sudden thaw should follow, there is no calculating the Mischief—
your sons are well George grows fast, and is a fine Boy, under the Steady and Regular Government of your Aunt Cranch, where it is my opinion it is best for him to remain. John is troubled with an Eruption upon his face, such as George used to have. he is not yet so firm, as George but, I think their constitutions will both mend— I am my dear Sir with the / most tender affection your Sympathizing / Mother
A Adams